FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP REPORTS FINANCIAL RESULTS FOR 2008, DECLARES DIVIDEND OF $0.07 PER SHARE AND ANNOUNCES HEALTHY BALANCE SHEET AND STRONG CAPITAL AND LIQUIDITY POSITIONS WEST SPRINGFIELD, MA—January 26, 2009—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank (the “Bank”), reported net income of $959,000, or $0.06 per diluted share, for the fourth quarter of 2008 compared to net income of $1.3 million, or $0.08 per diluted share, for the corresponding period in 2007.The decline in net income and earnings per share was primarily due to the recognition of a pre-tax, non-cash charge of $1.4 million for other-than-temporary impairment (“OTTI”) of all of the Company’s trust preferred securities and one municipal security.Excluding this charge and the related tax effect of $550,000, net income would have been $1.8 million or $512,000 more than the corresponding quarter in the prior year.Such improvement was largely due to a significant increase in net interest income, driven by net interest margin expansion and growth in average earning assets.The quarterly operating performance was also affected by an increase in non-interest expenses.For the year ended December 31, 2008, the Company’s net income was $7.3 million, or $0.45 per diluted share, compared to net income of $4.4 million, or $0.26 per diluted share, for the year ended December 31, 2007.The Company also announced a quarterly cash dividend of $0.07 per share, payable on March 10, 2009 to shareholders of record as of February 17, 2009. Total assets increased $183.9 million, or 17.0%, to $1.3 billion at December 31, 2008 from $1.1 billion at year end 2007 reflecting growth of $112.2 million, or 55.8%, in securities available for sale, $45.8 million, or 5.6%, in total loans and $20.5 million in bank-owned life insurance.Balance sheet expansion was funded by increases of $100.6 million, or 93.1%, in Federal Home Loan Bank advances, $64.0 million, or 8.9%, in total deposits and $14.2 million, or 102.3% in repurchase agreements.At year end, the Company continued to have considerable liquidity including significant unused borrowing capacity at the Federal Home Loan Bank and access to funding through the repurchase agreement and brokered deposit markets.The Company’s balance sheet is also supported by a strong capital position, with total stockholders’ equity of $227.7 million, or 18.0% of total assets, at December 31, 2008. "During the fourth quarter, the turmoil in the financial markets resulted in a further decline in the value of certain securities in our investment portfolio and the recognition of an impairment charge," commented Richard B. Collins, President and Chief Executive Officer.“While we are disappointed with the decline in fourth quarter earnings due to securities write-downs, we are pleased with our overall performance which reflects improvement in net interest margin and growth in loans and deposits.Our operating results also reflect the impact of higher levels of non-performing assets and net charge-offs as a result of the difficult economic environment.”Mr. Collins further remarked that “we expect 2009 to be another difficult year for the overall economy, which may lead to further increases in non-performing assets and charge-offs.We will continue to diligently manage our asset quality while also focusing on executing our business plan and maintaining a healthy balance sheet, a substantial capital base and a strong liquidity level.” Financial Highlights: · Total securities available for sale increased $112.2 million, or 55.8%, to $313.5 million at December31, 2008 from $201.3 million at December 31, 2007 due to the implementation of a strategy to deploy excess capital and liquidity resulting from the Company’s 2007 second-step stock offering.At December 31, 2008, approximately 96% of the available-for-sale investment portfolio consisted of mortgage-backed and debt securities issued by government-sponsored enterprises. · Total loans increased $45.8 million, or 5.6%, to $870.5 million at December 31, 2008 from $824.7 million at December 31, 2007 reflecting growth in the commercial real estate (15.8%), residential real estate (5.0%), commercial (4.1%) and home equity (3.9%) portfolios as a result of business development efforts and competitive products and pricing.Construction loan balances declined $10.0 million, or 23.7%, to $32.1 million at December 31, 2008 as a result of pay-downs and a slow-down in the underlying market. · Non-performing assets totaled $5.8 million, or 0.46% of total assets, at December 31, 2008 compared to $2.7 million, or 0.25% of total assets, at December 31, 2007.The increase of $3.1 million in non-performing assets was mainly attributable to several residential and commercial real estate loans that became more than 90 days delinquent.While total non-performing loans have increased during the period, the portfolio has not been affected by loans to sub-prime borrowers since the Company has not underwritten loans targeted to this segment of the market. · At December 31, 2008, the ratio of the allowance for loan losses to total loans was 0.95% and the ratio of the allowance for loan losses to non-performing loans was 172%.Net charge-offs totaled $1.3 million, or 0.15% of average loans outstanding, for the year ended December 31, 2008 compared to net charge-offs of $929,000, or 0.12% of average loans , in · Total deposits increased $64.0 million, or 8.9%, to $782.7 million at December 31, 2008 compared to $718.7 million at December 31, 2007 mainly due to competitive products and pricing, excellent customer service, targeted promotional activities and two new branches opened in 2008, which are both performing above plan.Core deposit balances grew $35.8 million, or 9.6%, to $406.8 million at December 31, 2008 from $371.0 million at December 31, 2007. · Net interest income increased $2.5 million, or 32.1%, to $10.3 million for the fourth quarter of 2008 from the same period in 2007 as a result of net interest margin expansion and growth in average earning assets.Net interest margin increased 44 basis points to 3.46% reflecting the use of net proceeds from the Company’s second-step stock offering to fund asset growth and a significant decrease in the cost of deposits as a result of the 400 basis point reduction in the federal funds rate from 4.25% at December 11, 2007 to 0.25% at December 31, 2008.Average earning assets expanded $157.2 million, or 15.2%, to $1.2 billion, mainly due to loan growth and purchases of mortgage-backed securities. · Non-interest income decreased $1.1 million to $394,000 for the three months ended December 31, 2008 due to the impairment charge of $1.4 million, partially offset by an increase of $169,000 in income from bank-owned life insurance.In November 2008, the Bank purchased an additional $20 million of bank-owned life insurance. · Non-interest expense grew $1.5 million, or 22.0%, to $8.2 million for the fourth quarter of 2008 from $6.7 million in the same period last year.Salaries and benefits increase $880,000, or 23.7%, reflecting staffing costs for two new branches opened in 2008, an increase in stock-based compensation as a result of stock options and restricted stock granted in 2008, a higher incentive accrual associated with improved financial performance and annual wage adjustments.Professional services grew $139,000, or 34.4%, principally due to higher legal and consulting costs.Data processing expenses were $123,000, or 16.9%, higher as a result of growth in the total number of loan and deposit accounts serviced, new branches opened in 2008 and costs for the new branch imaging process introduced in all branches beginning in 2008.
